NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



WILLIAM I. PORATH, DC #C12014,               )
                                             )
              Appellant,                     )
                                             )
v.                                           )
                                             )      Case No. 2D18-203
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender,
and Siobhan Helene Shea, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


              Affirmed.



KELLY, MORRIS, and SLEET, JJ., Concur.